Cageaka tr ere éd1d 1a - IDacunmeint ain chilesb LOR R201 Hege2boftage 1 of 1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

E. JEAN CARROLL,
Plaintiff

“MEMO ENDORSED

RAJ PATEL, No, 1:20-cv-07311-LAK
intervenor-Plaintiff

DONALD J. TRUMP, in his personal
capacity,
Defendant

 

 

MOTION FOR COURT-APPOINTED COUNSEL

I, Raj K. Patel (re se), after reviewing Dkts. 35 & 36 and after contacting over fifty (50)
law firms and failing to secure assistance of legal counsel, in a related case, move this Court for
court-appointed assistance of legal counsel, per my right to Fifth or Fourteenth Amendment Due
Process(es) right to fair trial and other proceedings, for the administration of Justice. U.S. const.
amends, V & XIV. See also Fed. R, Civ. P. &(¢), See also Doe et al. v. The Trump Corp, et al,, No.
1:18-cv-09936-LGS (S.D.N.Y. 20 __), appeal denied, No. 20-1706 (2d Cir. 20__}, pending cert.,

No. - (U.S. 20__) (attached with a similar motion for court-appointed counsel).

Dated: October 28, 2020

 

 

 
